DECISION AND JUDGMENT ENTRY
This matter is before the court on the petition of relator, Dale A. Martin, who requests that the court issue a writ of mandamus, pursuant to R.C. Chapter 2731, ordering respondent, Honorable Judge Ruth Ann Franks, to credit relator with an additional two hundred twenty-three days of jail time credit for post-sentence confinement.  For the reasons that follow, this petition is dismissed.
On August 19, 1999, relator was sentenced to eleven months in prison for passing bad checks, in violation of R.C. 2913.11(A).  According to briefs filed by both relator and respondent, subsequent to sentencing, relator was held in custody in the Lucas County Jail while relator dealt with other legal matters.  Finally, on March 28, 2000, relator was transferred to the Correction Reception Center to serve his sentence. Relator now seeks a writ of mandamus from this court ordering respondent, the trial judge, to credit him for the two hundred twenty-three days he was in the Lucas County Jail prior to transport to the Correction Reception Center.  In a brief filed in response to a previous version of this same petition, respondent also stated that relator was entitled to credit for these days.
Although we may sympathize with relator's plight, we do not have the authority to grant his petition.  Initially, we note that the trial court's judgment entry gives relator credit for "future custody days while defendant awaits transportation to the appropriate state institution."  Further, the trial court does not have jurisdiction to give jail time credit for time served between sentencing and transportation to prison.  State v. Thorpe (June 30, 2000), Franklin App. Nos. 99AP-1180; 99AP-1181, 99AP-1182, 99AP-1183; 99AP-1184, 99AP-1185, 99AP-1186, 99AP-1187.  This duty lies with the Adult Parole Authority or the Ohio Department of Rehabilitation and Correction.  Id.
Accordingly, relator's action in mandamus is hereby ordered dismissed at relator's cost.
WRIT DISMISSED.
  _____________________________________  Richard W. Knepper, P.J.
Melvin L. Resnick, J., Mark L. Pietrykowski, J., JUDGES CONCUR.